Citation Nr: 1203827	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-28 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a service connection claim for a genitourinary disability.


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1976 to March 1979.  This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating action by the Department of Veterans Affairs (VA) Boston, Massachusetts, Regional Office (RO).  

In August 2011, the Veteran testified at a hearing at his local RO before the undersigned Veterans Law Judge and a transcript of this proceeding has been associated with the claims folder.  

Based on the evidence of record and Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the Veteran's service connection claims for depression and PTSD, as reflected on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disorder, and a genitourinary disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs RO.


FINDINGS OF FACT

1.  The RO notified the Veteran of the August 1979 determination, denying service connection claim for a genitourinary disability, and of the August 1991 rating action, declining to reopen the claim, as well as his appellate rights; however, timely appellate review was not perfected and the determination became final.  

2.  Evidence added to the record since the August 1991 rating action relates to unestablished facts necessary to substantiate the claim and raises the possibility of substantiating the service connection claims for a genitourinary disability.

3.  The RO notified the Veteran of the February 2006 rating action, denying the original service connection claim for an acquired psychiatric disorder, as well as his appellate rights; however, timely appellate review was not perfected and the determination became final.  

4.  Evidence added to the record since the February 2006 rating action relates to unestablished facts necessary to substantiate the claim and raises the possibility of substantiating the service connection claims for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the August 1991 rating decision, denying service connection for a genitourinary disability, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Evidence added to the record since the February 2006 rating decision, denying the service connection claim for an acquired psychiatric disorder, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the respective claims and remands the matters for further development, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The RO declined to reopen the Veteran's acquired psychiatric disorder and genitourinary disability service connection claims, in the October 2008 rating action.  Thus, the preliminary question of whether previously denied claims should be reopened is a jurisdictional matter that must be addressed by the Board, prior to addressing the merits of the claims.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The RO denied the initial service connection claim for a genitourinary disability (characterized as a hernia, atrophy of the right testis and left tactical conditions) in an August 1979 rating action.  At this time, service treatment records, a June 1979 VA examination report and statements from the Veteran were of record, but the RO concluded the evidence failed to reflect a currently diagnosed disability or relate a condition to military service.  The Veteran was notified of this determination and of his appellate rights; however, he did not appeal this determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.

In an August 1991 determination, the RO declined to reopen the genitourinary disability service connection claim.  Based on the evidence outlined above and statements from the Veteran, the RO determined that new and material evidence relating the basis for the prior denial of the claim had not been received.  The Veteran was notified of this determination and his appellate right, but did not appeal this decision.  Id.

The Veteran's initial service connection claim for an acquired psychiatric disorder (characterized as PTSD) was denied in a February 2006 rating action.  Based on the aforementioned evidence, service personnel records, post-service treatment records and statements from the Veteran, the RO concluded that there was no evidence any currently diagnosed psychiatric condition was related to military service nor was there sufficient evidence to verify the claimed in-service stressors/traumas.  The Veteran was notified of this determination and of his appellate rights; however, he did not appeal this determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.

The last final determinations of record are the August 1991 rating action, relating to the genitourinary disability, and the February 2006 rating action, relating to the acquired psychiatric disorder.  The respective claims decided therein are not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen the claims, the appellant must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

	Genitourinary Disability Claim

Since the August 1991 rating action addressing the matter, many pieces of evidence have been associated with the claims folder, to include medical and lay evidence related to Veteran's claimed condition.  Significantly, the Veteran has provided competent testimony concerning the relevant symptomatology, which for the limited purpose of reopening is presumed credible.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  Additionally, the medial evidence of record at least suggests the presence of a currently diagnosed condition, as reflected in a May 2011 VA psychiatric treatment record.  Ultimately, the evidence associated with the claims folder since the August 1991 rating action, when considered in light of VA's duty to assist, sufficiently raises a reasonable possibility of substantiating the service connection claim for a genitourinary disability and the evidence is new and material within the meaning of 38 C.F.R. § 3.156(a).  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Thus, the claim is reopened.  

	Acquired Psychiatric Disorder Claim

Various pieces of evidence have been associated with the claims folder since the February 2006 rating action.  Again, this evidence includes both medical and lay evidence relevant to the Veteran's claim for this condition.  Specifically, the Veteran has provided competent testimony related to an in-service personal assault/trauma that, at this juncture, the Board must presume to be credible.  Duran.  Additionally, an August 2011 statement from a private psychiatrist J. Renner, M.D., suggests the Veteran may have a currently diagnosed acquired psychiatric disorder that may be related to military service.  When considered in light of VA's duty to assist, the evidence highlighted above sufficiently raises a reasonable possibility of substantiating the service connection claim for an acquired psychiatric disorder and is new and material within the meaning of 38 C.F.R. § 3.156(a).  See Shade.  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a genitourinary disability and, to this extent the claim is granted.

New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, and, to this extent the claim is granted.


REMAND

The Veteran seeks service connection for a genitourinary disability and an acquired psychiatric disorder, to include depression and PTSD, VA has a duty to assist him in the development of the respective claims, by providing an appropriate medical examination.  He has provided a competent account of relevant in-service psychiatric symptomatology, to include behaviorioral changes.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service treatment records also document his treatment for genitourinary conditions.  The competent medical evidence of records also suggests the Veteran has currently diagnosed acquired psychiatric and genitourinary conditions.  In light of the foregoing, the Board finds a remand for appropriate VA examinations are necessary and the claims must be remanded.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, with respect to service connection claim for PTSD, the Board finds that August 2008 notice letter provided in to the Veteran is inadequate for a claim, such as this one, that seeks to establish service connection for PTSD, based on an in-service sexual assault/harassment.  As the Veteran's claim is based, at least in part, on a claimed in-service sexual assault/harassment, VA has a heightened notification obligation and to (I) notify him of alternative forms of evidence that may serve to corroborate his account, to include the opinion of a medical professional, (II) suggest other potential sources of evidence and (III) assist the Veteran submit evidence from alternative sources, by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  Accordingly, the Board finds the provided notice to be inadequate for a PTSD claim based on personal assault and such notice must be provided to the Veteran before any further claims adjudication. 

Finally, a review of the claims folder suggests the Veteran receives regular VA treatment for his claimed conditions; however, records of his VA care, dated from September 2005 to January 2010 and since April 2011, have not been associated with the claims folder.  What is more, a May 2008 Social Security Administration (SSA) award letter has been associated with the claims folder suggests that he may be in receipt of such benefits, but the record does not reflect sufficient attempts to obtain these records.  Under the law, VA must attempt to obtain these records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  For this reason as well, the claims must also be remanded

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO must send the Veteran a notification letter, informing him of the information and evidence required to substantiate a service connection for an acquired psychiatric disorder, to include depression and PTSD.  The letter should be in accordance with 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5) (2011), as required for PTSD claims based on in-service personal assault or harassment.  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Then allow the Veteran the opportunity to furnish this type of evidence and to advise VA of potential sources of such evidence.  All development letters should be associated with the claims folder.  

2.  The RO should notify the Veteran that he may submit lay statement from individuals that have first-hand knowledge, and/or who were contemporaneously informed of his psychiatric symptomatology, to include any possible relationship to military service.  Additionally, this notification should invite the Veteran to submit the statement(s) of a treating medical professional, detailing that his psychiatric condition is, at least in part, related to military service, to include a personal assault/harassment.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  The RO should attempt to obtain from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  Additionally, any records obtained or provided in CD-ROM/digital format must be printed and associated with the claims file.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

4.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's genitourinary and psychiatric conditions, dated from September 2005 to January 2010 and since April 2011.  Any negative response should be in writing and associated with the claims folder.  

5.  After associating all outstanding records with the claims folder, the RO should schedule the Veteran for appropriate VA examination to determine the current nature, onset and etiology of any genitourinary condition found to be present.  The claims folder must be made available and reviewed by the examiner.  The examiner should record the full history of the Veteran's condition, including his account of symptomatology and onset.

The examiner must diagnose any genitourinary condition found to be present.  Then, as to each diagnosis, the examiner must state whether it is a likely as not that the condition had its onset in, or is related to, the Veteran's military service, to an in-service testicular surgery.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (i) the Veteran's account of symptomatology; (ii) September 1977 urological surgery evaluation; (iii) VA treatment records, dated in January 1984, December 1985, March 1987, September 1992, (iv) a March 1987 VA hospital discharge record; and (v) any other evidence deemed pertinent.

All provided opinions should be supported by a clearly stated rationale.  All necessary test and/or studies should be conducted and reported in detail in the provided examination report.  All findings and conclusions should be set forth in a legible report.

6.  After associating all outstanding records and lay statements with the claims file, the RO should schedule the Veteran for a VA examination to determine the current nature, onset and etiology of any acquired psychiatric disorder found to be present.  The claims folder should be reviewed by the examiner.  The examiner should record the full history of the psychiatric disorder, including the Veteran's account of symptomatology and onset.

The VA examiner should specifically address the following: 

(A) Diagnose all current acquired psychiatric disorders, if any are present.  A diagnosis of PTSD must be ruled in or excluded; and

(B) As to PTSD, the examiner must state whether it is related, at least in part, to service, to include aggravation of the condition during active duty; and 

(C) With respect to any acquired psychiatric disorder, other than PTSD, opine whether it is at least as likely as not that the condition (i) had its onset in-service and/or (ii) is related to the Veteran's period of military service.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (i) the Veteran's account of in- and post-service symptomatology; (ii) service personnel records, to include a March 1979 Elimination Under the provisions of Chapter 9; (iii) a February 1979 service hospitalization report; (iv) VA hospitalization discharge summaries, dated in December 2000 and April 2011; (v) VA psychiatric treatment record, dated in April 2011 and May 2011; (vi) the August 2011 statement of a VA psychiatrist; and any other evidence deemed pertinent.  

All provided opinions should be supported by a clearly stated rationale.  All findings and conclusions should be set forth in a legible report.

6.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


